Paul R. Hess, of Overland Park and formerly of Wichita, an attorney admitted to the practice of law in the State of Kansas, has asked this court to accept the voluntary surrender of his license to practice law pursuant to Supreme Court Rule 217 (235 Kan. cxxxii).
On November 16, 1985, Mr. Hess was charged in the District Court of Johnson County, Kansas, with two counts of felony theft in violation of K.S.A. 1984 Supp. 21-3701. The charges grew out of allegations that Mr. Hess had misappropriated funds belonging to clients and received by Mr. Hess in the course of representing those clients. On the 7th day of January, 1986, Mr. Hess, pursuant to a plea agreement, pled guilty in the Johnson County District Court to one count of felony theft. The other count was dismissed. Prior to the charges in Johnson County, disciplinary proceedings against Mr. Hess were pending before the Kansas Board for Discipline of Attorneys. Mr. Hess has now surrendered his license to practice law and the Court unanimously accepts it.
IT IS THEREFORE ORDERED that Paul R. Hess be and he is hereby disbarred from the practice of law in the State of Kansas and the Clerk of the Appellate Courts is directed to strike his name from the rolls of attorneys authorized to practice law in the State of Kansas.
IT IS FURTHER ORDERED that Paul R. Hess shall forthwith comply with the provisions of Supreme Court Rule 218 (235 Kan. cxxxii).
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports.
IT IS FURTHER ORDERED that any proceedings pending before the Kansas Board for Discipline of Attorneys shall be terminated as to Paul R. Hess only, and the costs of such proceedings are assessed to Mr. Hess.
Effective this 6th day of February, 1986.